           Case 1:19-cv-01238-ADA Document 37-1 Filed 06/05/19 Page 1 of 5




                                                  Attachment A

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

FINTIV, INC.,                                              §
                                                           §
                           Plaintiff,                      §             C.A. No. 6:18-cv-372-ADA
v.                                                         §
                                                           §
APPLE INC.,                                                §            JURY TRIAL DEMANDED
                                                           §
                           Defendant.                      §

                         AGREED SCHEDULING ORDER SUBSEQUENT
                            TO CASE MANAGEMENT CONFERENCE
                       (Case Management Conference (“CMC”) May 30, 2019)

        DEADLINE                                                        ITEM
    May 20, 2019                Plaintiff serves preliminary1 infringement contentions in the form of a
                                chart setting forth where in the accused product(s) each element of the
                                asserted claim(s) are found. Plaintiff shall also produce (1) all
                                documents evidencing conception and reduction to practice for each
                                claimed invention, and (2) a copy of the file history for each patent in
                                suit.
    June 13, 2019               Deadline for Motions to Transfer.
    July 25, 2019               Defendant serves preliminary invalidity contentions in the form of (1)
                                a chart setting forth where in the prior art references each element of
                                the asserted claim(s) are found, (2) an identification of any limitations
                                the Defendant contends are indefinite or lack written description under
                                section 112, and (3) an identification of any claims the Defendant
                                contends are directed to ineligible subject matter under section 101.
                                Defendant shall also produce (1) all prior art referenced in the
                                invalidity contentions, (2) technical documents, including software
                                where applicable, sufficient to show the operation of the accused
                                product(s), and (3) summary, annual sales information for the accused
                                product(s) for the prior two years, unless the parties agree to some
                                other timeframe.

1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and the
amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the Court
can address any scheduling issues.


                                                           4
       Case 1:19-cv-01238-ADA Document 37-1 Filed 06/05/19 Page 2 of 5




    DEADLINE                                             ITEM
August 8, 2019       Parties exchange claim terms for construction.
August 22, 2019      Parties exchange proposed claim constructions.
September 5, 2019    Deadline to meet and confer to narrow terms in dispute and exchange
                     revised list of terms/constructions.
September 12, 2019   Parties file Opening claim construction briefs, including any arguments
                     that any claim terms are indefinite.
October 3, 2019      Parties file Responsive claim construction briefs.
October 17, 2019     Parties file Reply claim construction briefs.
October 24, 2019     Parties submit Joint Claim Construction Statement, optional tutorials,
                     and consolidated briefing collated by Opening, Response, and Reply.
November 8, 2019     Markman Hearing at 9:00 a.m. in Austin, Texas.
November 14, 2019    Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                     26(a).
December 19, 2019    Deadline to add parties.
January 9, 2020      Deadline to serve Final Infringement and Invalidity Contentions.
January 30, 2020     Deadline to amend pleadings. A motion is not required unless the
                     amendment adds patents or claims.
March 26, 2020       Deadline to serve privilege log
April 23, 2020       Deadline for plaintiff to narrow the number of claims asserted.
April 23, 2020       Close of Fact Discovery.
May 7, 2020          Opening Expert Reports. Deadline for defendant to narrow the number of
                     prior art references at issue.
June 11, 2020        Rebuttal Expert Reports.
July 16, 2020        Close of Expert Discovery.
August 6, 2020       Dispositive motion deadline and Daubert motion deadline.
August 20, 2020      Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
                     designations).
September 3, 2020    Serve objections to pretrial disclosures/rebuttal disclosures.
September 10, 2020   Serve objections to rebuttal disclosures and File Motions in limine.
September 17, 2020   File Joint Pretrial Order and Pretrial Submissions (jury instructions, exhibits
                     lists, witness lists, designations); file oppositions to motions in limine.
September 24, 2020   Deadline to meet and confer regarding remaining objections and disputes on
                     motions in limine.




                                             5
       Case 1:19-cv-01238-ADA Document 37-1 Filed 06/05/19 Page 3 of 5




     DEADLINE                                              ITEM
October 5, 2020         File joint notice identifying remaining objections to pretrial disclosures and
                        disputes on motions in limine.
October 8, 2020         Final Pretrial Conference.
October 12-26, 2020     Jury Selection/Trial.


      SIGNED this _____ day of ___________________, 2019.




                                                ALAN D. ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE

AGREED TO:

J. Mark Mann
J. Mark Mann (TX Bar No. 12926150)
mark@themannfirm.com
G. Blake Thompson (TX Bar No. 24042033)
blake@themannfirm.com
MANN | TINDEL | THOMPSON
300 W. Main Street, Henderson, TX 75652
913 Franklin Ave., Suite 201, Waco, TX 76701
Telephone: (903) 657-8540
Facsimile: (903) 657-6003
Andy Tindel (TX Bar No. 20054500)
atindel@andytindel.com
MANN | TINDEL | THOMPSON
112 E. Line Street, Suite 304
Tyler, Texas 75702
Telephone: (903) 596-0900
Facsimile: (903) 596-0909

Craig D. Cherry (TX Bar No. 24012419)
ccherry@haleyolson.com
HALEY & OLSON, P.C.
100 N. Ritchie Road, Suite 200
Waco, TX 76701
Telephone: (254) 776-3336
Facsimile: (254) 776-6823




                                                6
        Case 1:19-cv-01238-ADA Document 37-1 Filed 06/05/19 Page 4 of 5




Jonathan K. Waldrop (CA Bar No. 297903)
jwaldrop@kasowitz.com
Darcy L. Jones (CA Bar No. 309474)
djones@kasowitz.com
Marcus A. Barber (CA Bar No. 307361)
mbarber@kasowitz.com
John W. Downing (CA Bar No. 252850)
jdowning@kasowitz.com
Heather S. Kim (CA Bar No. 277686)
hkim@kasowitz.com
Jack Shaw (CA Bar No. 309382)
jshaw@kasowitz.com
Gurtej Singh (CA Bar No. 286547)
gsingh@kasowitz.com
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, CA 94065
Telephone: (650) 453-5170
Facsimile: (650) 453-5171

Daniel C. Miller (NY Bar No. 4232773) (pro hac vice)
dcmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1399 New York Avenue NW, Suite 201
Washington, DC 20005
Telephone: (202) 760-3400
Facsimile: (202) 760-3401

Rodney R. Miller (TX Bar No. 24070280)
rmiller@kasowitz.com
KASOWITZ BENSON TORRES LLP
1349 West Peachtree Street N.W., Suite 1500
Atlanta, GA 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-6081

Attorneys for Plaintiff, FINTIV, INC.




                                              7
       Case 1:19-cv-01238-ADA Document 37-1 Filed 06/05/19 Page 5 of 5




/s/ Claudia Wilson Frost
Claudia Wilson Frost – Lead Counsel
State Bar No. 21671300
ORRICK, HERRINGTON & SUTCLIFFE LLP
609 Main, 40th Floor
Houston, TX 77002
Telephone: 713.658.6400
Facsimile: 713.658.6401
cfrost@orrick.com
Travis Jensen (CA Bar No. 259925)
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Rd.
Menlo Park, CA 942025
Telephone: 650.614.7400
Facsimile: 650.614.7401
tjensen@orrick.com
Attorneys for Defendant APPLE INC.




                                      8
